   Case 19-50625-jwc           Doc 58      Filed 11/12/19 Entered 11/12/19 11:37:54                    Desc
                                               Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

In re:                                                         Case No. A19-50625-JWC
         JANIS RILEY ALLEN

                     Debtor(s)


          STANDING CHAPTER 13 TRUSTEE’S FINAL REPORT AND ACCOUNT

        Nancy Whaley, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as follows:


         1) The case was filed on 01/13/2019.

         2) The plan was confirmed on 05/14/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was converted on 10/18/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $81,487.08.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
  Case 19-50625-jwc            Doc 58         Filed 11/12/19 Entered 11/12/19 11:37:54                Desc
                                                  Page 2 of 4



Receipts:

           Total paid by or on behalf of the debtor             $17,903.99
           Less amount refunded to debtor                        $1,728.56

NET RECEIPTS:                                                                                  $16,175.43


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,006.03
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,506.03

Attorney fees paid and disclosed by debtor:                       $0.00


Scheduled Creditors:
Creditor                                            Claim      Claim          Claim      Principal     Int.
Name                                  Class       Scheduled   Asserted       Allowed       Paid        Paid
AMERICREDIT FINANCIAL SVC. dba GMUnsecured
                                    FINANCIAL        NA          684.77         684.77         0.00      0.00
AMERICREDIT FINANCIAL SVC. dba GMSecured
                                    FINANCIAL 15,455.00      11,750.00       11,750.00     7,675.28    199.24
CAPIT AL ONE BANK (USA), N.A. BY AMERICAN
                                 Unsecured INFOSOURCE
                                                  851.00LP AS AGENT
                                                                 851.78         851.78         0.00      0.00
CVI SGP ACQUISIT ION T RUST      Unsecured           NA          666.29         666.29         0.00      0.00
JEFFERSON CAPIT AL SYST EMS, LLC Unsecured        537.00         537.89         537.89         0.00      0.00
MARINER FINANCE, LLC             Unsecured      4,197.00       4,197.93       4,197.93         0.00      0.00
NAT IONST AR MORT GAGE LLC D/B/ASecured
                                  MR. COOPER    5,277.05       5,277.05       5,277.05     2,794.88      0.00
PORT FOLIO RECOVERY ASSOCIAT ESUnsecured
                                  LLC             700.00         971.07         971.07         0.00      0.00
PREMIER BANKCARD, LLC            Unsecured        549.00         549.15         549.15         0.00      0.00
ST ACY'S ST ORAGE                Unsecured          0.00            NA             NA          0.00      0.00
CAPIT AL ONE                     Unsecured        596.00            NA             NA          0.00      0.00
ALPHA RECOVERY CORP              Unsecured        537.89            NA             NA          0.00      0.00
BANK OF AMERICA                  Unsecured        214.00            NA             NA          0.00      0.00
BIG PICT URE                     Unsecured      1,129.74            NA             NA          0.00      0.00
PEACHT REE IMMEDIAT E CARE       Unsecured        200.00            NA             NA          0.00      0.00
T RUE ACCORD                     Unsecured        666.29            NA             NA          0.00      0.00
T IT LEMAX                       Secured       10,827.92            NA             NA          0.00      0.00




UST Form 101-13-FR-S (9/1/2009)
   Case 19-50625-jwc             Doc 58          Filed 11/12/19 Entered 11/12/19 11:37:54        Desc
                                                     Page 3 of 4



 Summary of Disbursements to Creditors:
                                                                   Claim         Principal        Interest
                                                                Allowed              Paid            Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00             $0.00          $0.00
       Mortgage Arrearage                                     $5,277.05         $2,794.88          $0.00
       Debt Secured by Vehicle                               $11,750.00         $7,675.28        $199.24
       All Other Secured                                          $0.00             $0.00          $0.00
 TOTAL SECURED:                                              $17,027.05        $10,470.16        $199.24

 Priority Unsecured Payments:
         Domestic Support Arrearage                                $0.00             $0.00         $0.00
         Domestic Support Ongoing                                  $0.00             $0.00         $0.00
         All Other Priority                                        $0.00             $0.00         $0.00
 TOTAL PRIORITY:                                                   $0.00             $0.00         $0.00

 GENERAL UNSECURED PAYMENTS:                                  $8,458.88              $0.00         $0.00

 Disbursements:

          Expenses of Administration                               $5,506.03
          Disbursements to Creditors                              $10,669.40

 TOTAL DISBURSEMENTS :                                                                       $16,175.43


        12) The trustee certifies that the foregoing summary is true and complete and all administrative
matters for which the trustee is responsible have been completed. The trustee requests that the trustee
be discharged and granted such relief as may be just and proper.

Dated: 11/12/2019                                   By: /s/ Nancy Whaley
                                                                           Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
   Case 19-50625-jwc          Doc 58      Filed 11/12/19 Entered 11/12/19 11:37:54                 Desc
                                              Page 4 of 4



                                    CERTIFICATE OF SERVICE


Case No. A19-50625-JWC


This is to certify that I have this day served the following with a copy of the foregoing Trustee's Final
Report by depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.

Debtor(s):
JANIS RILEY ALLEN
5044 LAUREL SPRINGS WAY SE
SMYRNA, GA 30082


Attorney for the Debtor(s):
KARMEL S. DAVIS & ASSOCIATES
P.O. BOX 5736
DOUGLASVILLE, GA 30154




This the 12th day of November, 2019.


/s/____________________________________
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   State Bar No. 377941
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201




UST Form 101-13-FR-S (9/1/2009)
